Citation Nr: 1435427	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left shoulder anterior subluxation (left shoulder disability).

2.  Entitlement to service connection for a left shoulder disability, depression, stroke and migraines.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2010 rating decision the RO found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left shoulder disability and the RO denied a claim for entitlement to service connection for migraines.  The Veteran only appealed the denial of the claim for migraines.

In December 2010, before the February 2010 rating decision became final, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a left shoulder disability.  As the February 2010 rating decision was not yet final, the date of claim relates back to the September 2009 claim that was decided in the February 2010 rating decision.

In an August 2011 rating decision the RO again found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left shoulder disability and the RO denied claims of entitlement to service connection for depression and a stroke.

In a July 2010 rating decision the VA RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran did not appeal this decision.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.
In March 2014 the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

In June 2014, the Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO review.  

The Board notes that in the March 2014 hearing the Veteran's representative raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a stroke, claimed as due to a VA treatment provider's misdiagnosis.  A review of the record indicates that the RO has not conducted development on this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A June 2008 rating decision denied reopening a claim for entitlement to service connection for a left shoulder disability; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the June 2008 rating decision does raise a reasonable possibility of substantiating the claim.

3.  The most probative evidence of record indicates that the Veteran's left shoulder disability, depression, stroke, and migraines are not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence was received and the claim for entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for the establishment of service connection for a left shoulder disability, depression, stroke, and migraines are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As the Board has granted the claim to reopen the issue of entitlement to service connection for a left shoulder disability, a discussion of the VCAA as it applies to the issue of whether new and material evidence has been received is unnecessary.

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Prior to the initial adjudication of the Veteran's claims for service connection in the February 2010 and August 2011 rating decisions, he was provided notice of the VCAA in September 2009 and January 2011, respectively.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also included proper notice as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's duty to notify has been met. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, an adequate VA examination, Social Security Administration records and statements and testimony from the Veteran and his representative.  

The Board notes that the January 2010 VA migraine examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that the Veteran has not been provided a VA examination regarding the issues of entitlement to service connection for a left shoulder disability, depression or stroke.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, as discussed in detail below, there is no indication that the Veteran's currently manifest depression or stroke residuals had their onset in, or are causally related to his active duty service.  In fact, they were initially manifest many years after discharge.  Additionally, as will be discussed more fully in the analysis below, although the Veteran submitted a medical statement relating his currently manifest left shoulder disorder to his military service, this statement has no probative value because it was based on an inaccurate factual history.  Accordingly, the Board finds that referral for a VA medical examination is not warranted for these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).  Therefore, the Board finds that VA's duty to assist has also been met in this case.


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final June 2008 rating decision included service treatment records, post-service VA treatment records and the Veteran's statements.  The evidence showed that the Veteran did not have a left shoulder disability or injury in service and that there was no nexus between any current diagnosis of a left shoulder disability and his service.

Evidence added to the record since the time of the last final denial includes additional post-service medical treatment records, Social Security Administration records, private treatment records and a transcript of a Board hearing.  These records are new in that they were not before the RO in June 2008.  They are also material because a note from a private treatment record provides a nexus opinion linking the Veteran's current left shoulder disability to his active duty service.

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in June 2008, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a left shoulder disability is reopened.  To this extent only, it is granted.  The Board will address the underlying claim for service connection for a left shoulder disability on the merits in the decision below.  

Service Connection:  Left Shoulder Disability, Depression, Stroke, and Migraines

The Veteran seeks service connection for a left shoulder disability, depression, stroke and migraines.  After a brief discussion of the general laws and regulations governing service connection claims, the Board will address each of these disabilities separately in the analysis below.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, such as arthritis or an organic disease of the nervous system, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Left Shoulder Disability

The Veteran maintains that he has a left shoulder disability that is a result of an injury that occurred during his active duty service.

A review of the Veteran's service treatment records shows no treatment for a shoulder disability or shoulder injury during active duty service.  In fact, the Veteran's separation examination shows that the Veteran was evaluated as clinically normal at separation.

A review of the post-service VA treatment records shows that the Veteran dislocated his left shoulder in 1982.  There are no earlier records showing any treatment for left shoulder complaints or a specific left shoulder disability.  

In light of the record, the fact that the Veteran's separation examination did not reflect any left shoulder disability and the absence of clinical evidence of complaints of or treatment for a left shoulder disability until 1982, approximately seven years after his discharge from active duty service, the Board concludes that the Veteran's report of an in-service injury and continuity of left shoulder symptomatology since service is not credible.

A November 2010 private treatment record notes that "after reviewing the C file and performing a thorough history and physical examination, it is my expert medical opinion that [the Veteran's] current symptoms and following diagnoses with disability ratings [left shoulder dislocation] are as likely as not a direct result of his military service."  The examiner's opinion was based on the Veteran's reported history of trauma to his left shoulder while mooring a ship.  The examiner specifically noted that there are no claims file records to document the event and the Veteran claims the records were "accidentally lost."  

An August 2011 medical assessment by a physician noted that the Veteran served in military service but that his current symptoms could not possibly be related to his military service.  

The Board finds that the November 2010 private opinion has no probative value because it was based on an inaccurate history.  Although the examiner concluded  that the Veteran's current left shoulder disability was related to a left shoulder injury in service, as discussed above, there is no objective clinical evidence confirming an injury in service.  In fact, the post-service evidence shows that the Veteran injured his left shoulder until 1982, seven years after his discharge from active duty service, and the private clinician did not discuss this treatment note at all.  Moreover, the Veteran did not report an earlier history of left shoulder problems, including in service, at the time he sought treatment for his dislocation.  Further, there is no evidence to suggest that a portion of the Veteran's service treatment records are missing.  As such, the Board finds that the private opinion has no probative value.  See Winsett, Bloom, supra, see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The August 2011 assessment weighs against the claim.  

The Board has considered the Veteran's reports of left shoulder problems as well has his testimony regarding injuring his left shoulder in service.  However, significantly, no chronic disabilities of the left shoulder back were indicated upon discharge examination.  Furthermore, there are no reports in the file reflecting clinical treatment left shoulder problems until seven years after the Veteran's discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the etiology and onset of a chronic left shoulder disability/arthritis fall outside the realm of common knowledge or ready observation by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology, nor is onset readily observable.  Therefore, the Veteran's statements that he had left shoulder pain beginning in service and chronically thereafter to the present cannot be accepted as competent evidence sufficient to establish service connection.  

Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that show that the Veteran denied any chronic left shoulder disability upon separation. The Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing left shoulder problems in service and since discharge. 

There is no other clinical or probative medical evidence of a relationship between the Veteran's current left shoulder disability and his active duty service.  In the absence of any persuasive and probative evidence that the Veteran's current left shoulder disability has been chronic and continuous, if intermittent, until a medical diagnosis was assigned after a post-service injury, was manifested to the required degree within one year following his service discharge, or is etiologically related to active service, service connection is not warranted and the claim for service connection for a left shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Depression and Stroke

The Veteran asserts that he has depression and he has suffered a stroke as a result of his active duty service.

A review of the service treatment records shows no treatment for or diagnosis of depression or a stroke during the Veteran's active duty service.  As noted above, the Veteran was evaluated as clinically normal at separation.

A review of post-service VA treatment records shows a current diagnosis of depression as early as 2009 and that the Veteran suffered from a stroke in 2009.  There are no treatment records in the claims file that show an earlier diagnosis of depression or a stroke.

An August 2011 medical assessment by a physician noted that the Veteran served in military service but that his current symptoms could not possibly be related to his military service.  

Further, there is no probative evidence of record that shows a nexus between the Veteran's current diagnoses and his active duty service.  The only evidence that suggests a nexus is the Veteran's own statements.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau, supra, see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  While there are some circumstances in which lay evidence may be sufficient to establish a nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

There is no competent, credible, and probative evidence of a relationship between the Veteran's currently manifest depression or stroke residuals and his active duty service.  Thus, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is not applicable and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 55-57.  

Migraines

The Veteran maintains that he has suffered migraines since he was injured in service when a hatch was dropped on his head and he was knocked unconscious.

A review of the service treatment records shows no documentation to support an in-service head injury.  In August 1975, the Veteran was treated for headaches that were described as "extremely bad."  No head injury was mentioned.  He was treated with painkillers.  Later in August 1975, he presented to the optometrist with temporal and frontal headaches.  He was prescribed glasses for amblyopia.  Upon separation, the Veteran was evaluated as clinically normal.

A review of post-service VA medical treatments does not show any treatment for or diagnosis of headaches or migraines until 1997.  In 1997 and 1998, approximately 22 years after his separation from service, the Veteran was treated for severe headache concurrently with treatment for meningitis.  He was again treated for headaches in 2011.

The Veteran was afforded a January 2010 VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported headaches approximately once per month that last one to two days.  After a physical examination the examiner diagnosed migraine headaches.  

The examiner opined that the Veteran's migraine headaches are "less likely as not due to service."  The examiner provided the following rationale:
      
No documentation to support chronicity of a headache condition which was treated once in service.  Veteran was discharged from the military in 1975.  First noted evaluation of a headache condition was in 1997 and was related to a specific medical condition - meningitis.

The Veteran also submitted a private medical opinion.  The private treatment provider reviewed the Veteran's claims file and recited the Veteran's reported history.  After a physical examination the private treatment provider noted that "it is my expert medical opinion that his current symptoms and following diagnoses [migraine headaches] are as likely as not a direct result of his military service."  The examiner based his opinion on the Veteran's reports of a head injury in service, which the examiner specifically noted were not corroborated by evidence in the claims file.  The examiner also noted that "post traumatic headaches should be considered" while concurrently noting that "post traumatic headaches usually subside with time."

An August 2011 medical assessment by a physician noted that the Veteran served in military service but that his current symptoms could not possibly be related to his military service.  

The Board finds that the preponderance of the evidence is against the claim for service connection for migraines because the most probative evidence of record, the January 2010 VA examination report, concluded that it was not likely that the Veteran had migraines or a headache disability due to his military service.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinion was based on a full review of the record, including the service medical reports, post-service private medical records, the Veteran's statements and testimony, and a thorough clinical evaluation.  See Bloom, supra.  The August 2011 assessment also weighs against the claim.  

In contrast, the private medical opinion is of little probative value.  The private clinician did not provide a rationale for his statement and he did not mention the Veteran's headaches treated concurrently with the Veteran's diagnosis of meningitis 22 years after separation from service.  As discussed above, a medical opinion based on an inaccurate history is inadequate and is afforded no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 55-57.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disability is reopened; to this extent only the appeal is granted.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a stroke is denied.

Entitlement to service connection for migraines is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


